 DI8( ISIONS OF NATIONAL IABOR RELATIONS BOARDLocal 40, International Association of Bridge, Struc-tural and Ornamental Iron Workers, AFL-CIO andSpancrete Northeast, Inc., and Construction andGeneral Laborers Local Union Nos. 9 and 190, La-borers International Union of North America, AFL-CIO. Case 2-CD 594August 13, 1979DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MLMBERS JNKINSAND PENEII .()This is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by Spancrete Northeast. Inc., hereincalled Spancrete. alleging that Local 40, InternationalAssociation of Bridge, Structural and OrnamentalIron Workers, AFL CIO, herein called the IronWorkers, had violated Section 8(b)(4)(D) of the Actby engaging in certain proscribed activity with an ob-ject of forcing or requiring Spancrete to assign certainwork to its members rather than to employees repre-sented by Construction and General Laborers LocalUnion Nos. 9 and 190, Laborers International Unionof North America, AFL-CIO, herein called the La-borers.Pursuant to notice, a hearing was held before Hear-ing Officer Richard A. Ross on June 15, 18, 19 and20, 1979. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-exam-ine witnesses, and to adduce evidence bearing on theissues. Thereafter, briefs were filed by the Iron Work-ers' and Spancrete.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following finding:I. THE BUSINESS OF THE EMPLOYERSpancrete is a New York corporation with its prin-cipal place of business in South Bethlehem, NewI The Iron Workers has requested oral argument. This request is herebydenied as the record and the briefs adequately present the issues and thepositions of the parties.2 A brief was also filed by Allied Building Metal Industries. Inc.. whichwas granted permission at the hearing to call a witness and to introducetestimony on the area practice and to file a brief in support thereof Addi-tionally. a brief was filed on behalf of Building Contractors Association. Inc..as amicus curiae.York. It also operates other facilities in Rochester,New York, and Aurora, Ohio. It is engaged in themanufacture, sale, and installation of precast, pre-stressed concrete building members. During the pastyear, Spancrete purchased goods and materials fromoutside the State of New York having a value in ex-cess of $50,000. The parties stipulated. and we find,that Spancrete is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.II. lill IABOR OR(;ANIZAII()ONS INV().OLVEDThe parties stipulated, and we find, that IronWorkers Local 40 and Laborers Locals 9 and 190 arelabor organizations within the meaning of Section2(5) of the Act.111. I'FiF DISPUIFA. Background and Facts of the DisputeIn May 1978, Spancrete submitted a bid to manu-facture, furnish, and erect all the concrete compo-nents for the construction of a municipal parking ga-rage in the city of White Plains, New York. The cityof White Plains subsequently awarded the contract,valued at approximately $8 million, to Spancrete.Pursuant to its collective-bargaining agreementwith the International Laborers Union and agree-ments thereunder with various locals of the Laborers,covering employees working at and out of its threeplants, Spancrete assigned the work to employees rep-resented by the Laborers.On January 24, February 7. and March 21, 1979,representatives of Spancrete, the Iron Workers, andthe city of White Plains discussed Spancrete's assign-ment to employees represented by the Laborers. TheIron Workers, meanwhile, submitted its claim for thework assignment to the Impartial Jurisdictional Dis-putes Board (herein called the IJDB). In a letterdated May 3, 1979, the general president of the La-borers International Union, Angelo Fosco, informedthe IJDB that because Spancrete Northeast, Inc., wasnot stipulated to the IJDB and would not abide by itsdecision the Laborers also would not participate inthe IJDB proceeding. On May 4. 1979, the IJDBhanded down a decision awarding the work to theIron Workers.On May 14, 1979, representatives of the IronWorkers and the city of White Plains again met todiscuss the work assignment. Present at this meetingwere the mayor of White Plains. Alfred Del Veccio:the city's corporation counsel, Paul Bergins; a repre-sentative of the construction manager (Morse Diesel244 NLRB No. 48182 SPANCRFIF NORTHEAS. IN('.Corporation). Eugene McGovern: and two represen-tatives of the Iron Workers. Raymond Corbett andJames Mullett. Corbett stated that the IJDB hadawarded the work to the Iron Workers and that theIron Workers intended to protect its jurisdiction. Ac-cording to the testimon, of Corporation Counsel Ber-gins. Corbett then stated that if Spancrete began thework with laborers, the ironworkers would "take itdown." Bergins asked Corbett to define "take itdown," and Corbett allegedly said that he meant theironworkers would come off the job and picket.' Ac-cording to Corbett's version of the conversation, hesaid he did nlo want to take the job down. Corbetttestified that he meant that the Iron Workers planinedto file an action in the New York State courts andthat this action would compel the city of White Plainsto stop construction until the court determinedwhether the award of the contract to Spancrete wasproper.On the basis of Corbett's statement at the May 14meeting, the Acting Regional Director for Region 2of the National Labor Relations Board petitioned inUnited States district court for a temporary injunc-tion pursuant to Section 10(l) of the National LaborRelations Act, as amended. On June 15, 1979, thecourt granted a 60-day injunction enjoining the IronWorkers from engaging in strikes, work stoppages,picketing, or threats thereof, against the city of WhitePlains, New York: Spancrete Northeast, Inc.; orMorse Diesel Corporation. for the purpose of gettingthe work assigned to its members. There has been nopicketing or other job action at the jobsite since thatdate.B. The Work in DisputeThe work in dispute involves the erection of theconcrete components for the construction of a mu-nicipal parking garage in White Plains, New York.C. The Contentions of the PartiesSpancrete contends that the assignment of the workof installing precast, prestressed concrete products toemployees represented by the Laborers is justified bythe Company's national and local collective-bargain-ing agreements with the Laborers, its establishedpractice of 17 years of installing products exclusivelywith laborers, and economy and efficiency of opera-tions in the conduct of its business. Spancrete furthercontends that it is not bound by the decision of theIJDB. The contentions of the Laborers are essentiallysimilar to those of Spancrete.There are ironworkers employed by other contractors working on theconstruction site.The Iron Workers contends that the work in dis-pute traditionallb has been done by ironworkers inthe city of White Plains and that White Plains is inclose proximity to the New York City constructionmarket, in which the Board has determined that thearea practice dictates that this t pe of work should bedone by ironworkers. The Iron Workers also con-tends that the complexity and difficulty ot this par-ticular job make laborers unqualified. whereas iron-workers would bring superior skill. safety. ecolnolm.and eficiency to this job. Furthermore, the IronWorkers contends that the same factors that led theIJDB to award the work to the Iron Workers shouldpersuade the Board to do the same.D. Appicahlihtl of tlle StatlluteBefi.re the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct. it must be satisfied that (I) there is reasonablecause to believe that Section 8(b)(4)(D) has been vio-lated and (2) that the parties have not agreed upon amethod for the voluntary adjustment of the dispute.As to () above, the record shows that on May 14.1979, a meeting was held in the office of the mayor ofWhite Plains at which Iron Workers Local 40 Busi-ness Manager Raymond Corbett stated that the IronWorkers had won the assignment of the work in ques-tion in a decision of the IJDB. According to the city'scorporation counsel, Paul Bergins, Corbett thenstated that the Iron Workers intended to protect itsjurisdiction and that the ironworkers would "take itdown" if Spancrete began work with laborers. Cor-bett allegedly defined "take it down" to mean that theironworkers would come off the job and picket. Thisstatement by Corbett, as well as the underlying claimto this work by the Iron Workers, makes it clear thatthe Iron Workers threatened to picket in support ofits claim to the work. Accordingly, we find that rea-sonable cause exists to believe that the Iron Workersviolated Section 8(b)(4)(D) of the Act.With respect to (2) above, it is clear that the Boardwill not determine the merits ofajuridictional disputeif the parties involved have agreed on a method ofresolving such dispute. While the Iron Workers con-tends that the Laborers is bound by the decision ofthe IJDB, it does not contend that Spancrete hasagreed to be bound by such awards by that particulartribunal. On its part, Spancrete contends that it isneither directly nor indirectly a party to any agree-ment stipulating it to the IJDB or any other plan ofvoluntary settlement. Hence, it is clear that no partycontends that there is an agreed-upon method for thevoluntary adjustment of the dispute to which all thenecessary parties to the dispute are bound.IR3 D)I('ISIONS OF NATIONAL ABOR RELAT IONS BOARDOn the basis of the entire record, we conclude thatthere is reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that there existsno agreed-upon method for the voluntary adjustmentof the dispute within the meaning of Section 10(k) ofthe Act. Accordingly, we find that this dispute isproperly before the Board for determination.E. Merits of the DispulteSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.4The Board hasheld that its determination in a jurisdictional disputeis an act of judgment based on commonsense andexperience reached by balancing those factors in-volved in a particular case.5I. Collective-bargaining agreementsLaborers Local 190 has been certified by the Boardas collective-bargaining representative of Spancrete'semployees at its Albany, South Bethlehem, NewYork, facility. The certification, however, does notmake specific reference to the crews which Spancreteused to perform erection work such as the work herein dispute.Since it commenced doing business in 1963, how-ever, Spancrete has executed a national agreementwith the International Laborers Union of NorthAmerica, AFL-CIO, the most recent of which specif-ically covers "all field construction ...work per-formed by the Employer." Additionally, that agree-ment provides that the covered work jurisdiction isthat specified in article III, section I(b). of the Labor-ers constitution which, in turn, encompasses the workoutlined in the Laborers "Manual of Jurisdiction."That manual includes, within the Laborers jurisdic-tion, the following work:Where pre-stressed or pre-cast concrete slabs,walls, or sections are used, all loading, unload-ing, stockpiling, hooking, setting, and barringinto place of such slabs, walls, or sections. Allmixing, handling, conveying, placing, andspreading of grout for any purpose.Spancrete has also executed separate agreementswith the various Laborers locals representing employ-ees at each of its facilities. These agreements statethat "all products manufactured and installed by theCompany shall be installed by Members of the La-borers' International Union of North America."64N.L.R.B. v. Radio & Television Broadcast Engineers Union. Local 1212,International Brotherhood of Electrical Workers. A FL- CIO Columbia Broad.casting System]. 364 U.S. 573 (1961).I5 nternational Association of Machinists, Lodge No. 1743, AL -CIO (. AJones Construction Companv), 135 NLRB 1402 (1973).'The Iron Workers contends that the agreements are not applicable be-On the other hand, Spancrete had no agreementwith the Iron Workers regarding the work in dispute.Thus, we find that the contracts favor awarding thedisputed work to employees of Spancrete who arerepresented by the Laborers.2. The Employer's preference, assignment, and pastpracticeIt has been Spancrete's practice to assign the instal-lation of its products to an erection crew typicallyconsisting of three permanently based Spancrete em-ployees represented by the Laborers and additionalemployees hired locally for the particular job.7Thelocal employees are represented by the Laborers localwith jurisdiction over the particular geographical areain which the job is located. Such practice is consistentwith the specific provisions of the national agreementmentioned above, and Spancrete has expressed itssatisfaction with this arrangement. In the instant case,the crew's permanent employees are represented byLaborers Local 190, while the employees hired locallyare represented by Laborers Local 9.The record shows that the only exception to Span-crete's practice of utilizing laborer crews has occurredin New York City, as the result of the Board's 1972award of similar work to ironworkers.7 The IronWorkers contends that the present case is analogousto the 1972 case because local 40 has jurisdiction overWestchester County as it does in the five boroughs ofNew York City and because of the city of WhitePlains is in close proximity to New York City. Wenote, however, that the circumstances underlying theBoard's determination in the New York City case arenot present here. In that case, Spancrete had admit-tedly never completed a job in New York City with acrew of laborers; ironworkers had historically per-formed the disputed work in that area; and the La-borers locals with jurisdiction in New York City re-fused to supply Spancrete with the necessarypersonnel because of a longstanding Building TradesEmployer Association award in favor of ironworkers.In the present case, Spancrete has completed jobs inWestchester County using laborers and Laborers lo-cals have supplied the requested personnel. Thus, thiscase is in keeping with Spancrete's past practice andcause the products used on the job in dispute were not manufactured bySpancrete. We find that th agreements do not clearly demonstrate that theparties limited field construction or installation by crews of laborers to prod-ucts manufactured by Spancrete. Instead, the agreements can be read tocover installation of products manufactured by other companies.I The Iron Workers contends that Spancrete's usual crew consists of 60percent permanent employees and 40 percent employees from Laborers lo-cals in the area where the work is being done. but that in this case Spancreteemployed four permanent employees and six employees from Laborers lo-cals. Contrary to the Iron Workers' contention. however. we do not find thatthis change in ratio is a significant departure from past practice.I Local Union No 40, International Associarion of Bridge, Structural andOrnamental Iron Workers, AFL-CIO (Spancrete Northeast, Inc.), 197 NLRB822 (1972)184 SPANCRETE NORTHEAST. INC.is not analogous to the one exception noted. We con-clude, therefore, that Spancrete's past practice, as-signment, and preference militate in favor of award-ing the work here in dispute to employees representedby the Laborers.3. Industry and area practiceThe record evidence fails to establish a uniform in-dustry or trade practice covering the erection of pre-cast, prestressed concrete.9The record does show,however, that Spancrete has manufactured and in-stalled over 50 million square feet of this productsince it started business in 1965. Of that total, Span-crete has erected almost 5 million square feet of thisproduct on 85 jobs in Westchester County. With theexception of Spancrete's use of ironworkers to installthe product in New York City, supra, Spancrete hasinstalled all of this product with crews of laborersunder these arrangements. supra. The record alsoshows that ironworkers have erected five garages con-structed with this product in White Plains and thatthey have erected other such work in WestchesterCounty. The Iron Workers further supports its claimon the basis that the concrete columns here are largerand heavier than the product Spancrete generallymanufactures and installs. On the record as a whole,we find that industry and area practice are inconclu-sive.4. Skills, economy, and efficiencySpancrete employs permanent installation crews oflaborers who go through work orientation trainingand safety sessions that prepare them for the type ofwork that Spancrete does. Regarding the laborershired locally to supplement the permanent crews,Spancrete tries whenever possible to hire local labor-ers whom it has employed before.The Iron Workers contends that, because the job inthis case involves concrete materials not manufac-tured by Spancrete and concrete materials that areboth longer and heavier than those usually used bySpancrete, the laborers lack the necessary skills forthe job. The Iron Workers maintains that its moreextensive training programs and its members' greater' In a recent case involving Spancrete, this Board found that industrs andarea practice favored employees represented b the Laborers. See Interna-rional Association of Bridge, Structural and Ornamental Iron Workers. LocalUnion No. 3, AFL-CIO (Spancrete Northeast, Inc.) .243 NLRB No. 81(1979). In another case the Board found that this factor favors the ironwork-ers in New York City, supra. In several other cases involving Spancrete, theBoard found that this factor favored neither group of employees. See Local301, International Association of Bridge, Structural and Ornamental IronWorkers. AFL CIO (Spancrete Northeast. Inc.), 235 NLRB 1222 (1978): Lo-cal 42, Bricklayers, Masons and Plasterers International Lnion of America.AFL-CIO (Spancrete Northeast, Inc.), 192 NLRB 64, 66 (1971)experience in handling these larger-sized materialsbetter equip them to handle this particular project.The Iron Workers further contends that the laborers'lack of skill in handling these larger-sized materialshave led to unsafe conditions on the jobsite includingimproperly rigged hoisting devices and free-standingcolumns improperly secured.t°Spancrete rebutted the Iron Workers' contentionswith testimony that Spancrete has erected other park-ing garages, high-rise apartment buildings, andbridges using laborers. Spancrete's chief engineer andvice president. Harry Palmbaum. specifically testifiedthat Spancrete erected a building at the State Univer-sity of New York using 40-foot. 30-ton columns.Palmbaum further testified that the hoisting problemscould be blamed on a crane malfunction and thatthere was no need to secure the columns with guylines. In sum, although the record shows that theironworkers possess extensive training and experiencein performing the work in question, the record showsthat the laborers also possess the necessary skills toperform the work.As to the factors of efficiency and economy. Span-crete contends that it benefits from the experience ofits permanent employees as key members of its fieldcrews. Furthermore, Spancrete claims that if iron-workers were used more employees would be neededbecause other trades would be required to performtasks the ironworkers would not do.The Iron Workers, on the other hand, contendsthat fewer employees would he needed if ironworkerswere used. The Iron Workers further contends that itwould be both more efficient and safer to have iron-workers erect the concrete columns and erect and tiethem into the structural steel.t'In view of the contra-dictory record evidence, we conclude that the factorsof economy and efficiency favor neither party.ConclusionUpon the entire record in this proceeding and afterfull consideration of all the relevant factors, we con-clude that Spancrete's employees who are representedby Laborers Locals 9 and 190 are entitled to performthe work here in dispute. We reach this conclusion onthe basis of Spancrete's long-established practice ofassigning the work here in question to employees rep-'0 After the hearing closed. the Iron Workers submitted to the Board cop-ies of two citations issued bh OSHA concerning alleged safety violations bySpancrete. Spancrete has indicated it will contest the allegations in the cita-tions. In these circumstances, we hare not considered the citations Nor dowe find that a clear picture emerges from the record evidence as to the causeand implications of several safet' problems alleged o have occurred on thejobsite.11 Another subcontractor. Gem Steel Erector. v hich is not a part) to thisdispute. is responsible ;.or erecting and tying the concrete columns into thestructural steel185 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresented by the appropriate Laborers locals, the col-lective-bargaining agreements, and Spancrete's pref-erence. The factors of industry and area practice,skills, and economy and efficiency do not firmly sup-port an award to employees represented by oneUnion over the employees represented by the otherUnion. Accordingly, we shall determine the disputeby awarding the disputed work to Spancrete's em-ployees represented by Laborers Locals 9 and 190,but not any labor organization of which these em-ployees are members.locals] to engage in further unlawful conduct. Nordoes [their] alleged interest in obtaining work similarto that in dispute here, as such work becomes avail-able on future Spancrete jobs, demonstrate the likeli-hood that they will again resort to unlawful means toobtain it."'4Accordingly, we find that the issuance ofthe broad order sought herein by Spancrete is notwarranted in this case. Therefore, our present deter-mination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEScope of the AwardSpancrete requests that the Board issue a broadwork award on behalf of the Laborers to be appli-cable throughout the area in which Spancrete con-ducts business. Spancrete contends that such an orderis necessary in order to avoid further jurisdictionalwork interruptions in the areas where it operates. Inthis respect, Spancrete claims that it has been the tar-get of jurisdictional disputes in every location inwhich it does business. In six instances, the jurisdic-tional disputes culminated in Board determinationsunder Section 10(k) of the Act. We note, however,that in the only proceeding in which the local hereinwas involved, the Board awarded the work to thatLocal. 2Spancrete has made similar requests in priorcases.'3However, "the fact that other unions, includ-ing affiliates of the Ironworkers in other localities,have engaged in such unlawful conduct in the past,does not demonstrate a proclivity on the part of[these1 See Local Union No 40. International Astociation o Bridge, Structuraland Ornamental Ironworkers. AFl. CIO (Spancrete Northeast In-.J 197NLRB 822 (1972).13 Local 42. Bricklayers. Masons and Plasterers International Union ofAmerica. AFL CIO (Spancrele Northeast, Inc. 192 NL.RB 64 ( 1971). I.oal10, Bricklayers Masons and Plasterers International Union f America. A FLCIO (Spancrele Northeast. Inc.). 191 NLRB 638 (1971): Lxcal VNo. 6, Interna-lional Association of Bridge, Structural and Ornamental Ironworkers (Span-crete Northeast, Inc.), 196 NLRB 1182 (1972): Local Union No. 417, Interna-tional Association of Bridge, Structural and Ornamental Iron Workers. A FLCIO (Spancrete Northeast, Inc.), 219 NLRB 986 (1975): Local 301. Interna-tional Association of Bridge, Structural and Ornamental Iron Workers A FLCIO (Spancrete Northeast, Inc.). 235 NLRB 1222 (1978); International Asso-ciation of Bridge, Structural and Ornamental Iron Workers, Local Union No.3. AFL-CIO (Spancrete Northeast. Inc.). 243 NLRB No. 81 (1979).Pursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute.I. Employees employed by Spancrete Northeast,Inc., who are represented by Construction and Gen-eral Laborers Local Union Nos. 9 and 190, LaborersInternational Union of North America, AFL-CIO,are entitled to perform the erection of the concretecomponents for the construction of a municipal park-ing garage at White Plains, New York.2. Local 40, International Association of Bridge,Structural and Ornamental Iron Workers, AFL CIO,is not entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require SpancreteNortheast, Inc., to assign the disputed work to em-ployees represented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Local 40, Interna-tional Association of Bridge, Structural, and Orna-mental Iron Workers, AFL-CIO. shall notify the Re-gional Director for Region 2. in writing, whether ornot it will refrain from forcing or requiring SpancreteNortheast, Inc., by means proscribed by Section8(b)(4)(D) of the Act, to assign the disputed work toits members rather than to employees represented byConstruction and General Laborers Local UnionNos. 9 and 190, Laborers International Union ofNorth America, AFL-CIO.14 local 6. Ironworkers. rupra at 1185: Local 417. IronworAers, upra at 989.186